DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-4 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 20-22 each recite “the elongated tether”. It is unclear if this is referring to the first or second elongated tether.

Claim Rejections - 35 USC § 102
Claims 1-9, 11, 17-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows et al. (USP 8,991,031 hereinafter “Meadows”).
In regards to claim 1, Meadows discloses a method of controlling hoses and pipes that become disconnected under pressure comprising the steps of: 
providing a first elongated tether (31A), the first elongated tether having a first end and a second end; 
attaching the first end of the first elongated tether to a first hose or pipe (21C) adjacent a first hose or pipe connection end; 
tightening the first end of the first elongated tether around the first hose or pipe (shown in fig. 5); 
attaching the second end of the first elongated tether to a second hose or pipe (21A) adjacent a second hose or pipe connection end; 
tightening the second end of the first elongated tether around the second hose or pipe (shown in fig. 5); and 
anchoring the first elongated tether to an anchoring structure (17, see column 5, lines 28-32) using a choke hitch (35), the choke hitch being a second elongated tether (31E), the second elongated tether having a first loop at a first end and a second loop at a second end (shown in fig. 3), the second elongated tether being wrapped around the anchoring structure and the first loop of the second elongated tether being passed through the second loop of the second elongated tether (shown in fig. 5 as an example), the first loop of the second elongated tether being connected between the first end and the second end of the first elongated tether (shown in fig. 2 at 21B).
In regards to claims 2 and 20, Meadows further discloses the elongated tether is connected to the first hose or pipe and the second hose or pipe after a connection is made between the first hose or pipe and the second hose or pipe (see column 3, line 66 - column 4, line 6).
In regards to claims 3 and 21, Meadows further discloses the elongated tether is connected to the first hose or pipe and the second hose or pipe prior to a connection of the first hose or pipe and the second hose or pipe (see column 3, line 66- column 4, line 6).
In regards to claims 4 and 22, Meadows further discloses a further step of connecting the first hose or pipe to the second hose or pipe is completed after the elongated tether is connected to the first hose or pipe and the second hose or pipe (see column 3, line 66- column 4, line 6).
In regards to claims 5 and 23, Meadows further discloses a further step of removing slack from the first elongated tether after connection between the first hose or pipe and the second hose or pipe is made (shown in fig. 5).
In regards to claims 6 and 24, Meadows further discloses the first end of the first elongated tether and the second end of the first elongated tether are positioned substantially equidistant from a connection point of the first hose or pipe and the second hose or pipe when the first hose or pipe is connected to the second hose or pipe (shown in fig. 2).
In regards to claims 7 and 25, Meadows further discloses the first end of the first elongated tether has a first loop (shown in fig. 3).
In regards to claims 8 and 26, Meadows further discloses the first end of the first elongated tether is attached to the first hose or pipe by passing the second end of the first elongated tether through the first loop to create a tightenable loop around the first hose or pipe (shown in fig. 5).
In regards to claims 9 and 27, Meadows further discloses the second end of the first elongated tether has a second loop (shown in fig. 3).
In regards to claims 11 and 29, Meadows further discloses the second loop is attached to the second hose or pipe by wrapping the second loop around the second hose or pipe and connecting the second loop back to the elongated tether (shown in fig. 5).
In regards to claims 17 and 30, Meadows discloses the claimed invention except for the tether being a synthetic rope. It would have been obvious to one having ordinary skill in the art to modify Meadows by making the tether from synthetic rope, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
In regards to claim 18, while Meadows does not expressly disclose the tether being 30-64 inches in length; the length of the tether may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Meadows to have a tether length of 30-64 inches, as the tether length may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
It is further noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 19, Meadows discloses a method of controlling hoses and pipes that become disconnected under pressure comprising the steps of: 
providing a first elongated tether (31A), the first elongated tether having a first end and a second end; 
attaching the first end of the first elongated tether to a first hose or pipe (21C) adjacent a first hose or pipe connection end; 
tightening the first end of the first elongated tether around the first hose or pipe (shown in fig. 6); 
attaching the second end of the first elongated tether to a second hose or pipe (21A) adjacent a second hose or pipe connection end; 
tightening the second end of the first elongated tether around the second hose or pipe (shown in fig. 6); and
anchoring the first elongated tether to an anchoring structure  (17) using a basket choke (35 see fig. 6), the basket choke is a second elongated tether (31E), the second elongated tether having a first loop at a first end and a second loop at a second end, the second elongated tether being wrapped around the anchoring structure and the first loop of the second elongated tether (shown in fig. 6) and the second loop of the second elongated tether being connected between the first end and the second end of the first elongated tether (shown in fig. 2 at 21B).

Claim Rejections - 35 USC § 103
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows as applied to claims 9 and 27 above, and further in view of Waterman et al. (USP 3,859,692 hereinafter Waterman).
In regards to claims 10 and 28, Meadows discloses the method of claims 9 and 27. Meadows does not disclose the loop being an adjustable eye loop.
However, Waterman teaches a similar method, comprising an elongated tether (11) having an adjustable eye loop (23).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the tether of Meadows with an adjustable eye loop, in order to allow the loop to be increased in size and reduced the size of the loop for closely engaging the flow conduit when installed, as taught by Waterman at column 1, lines 22-26.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Meadows fails to show anchoring a first elongated tether to an anchoring structure using a second elongated tether. However, column 5, lines 28-32 states “The restraints located at the ends of a pipe arrangement, are coupled to anchor points. For example referring to FIG. 2, if pipe length 21A is at the end of the pipe arrangement, then its end is coupled to an anchor by a restraint 31F. The restraint of the adjacent pipe length 21B, which restraint is 31E, is also coupled to this anchor.” Further, it can be seen in in figs. 2 and 5 that restraint 31E is a second elongate tether, and thus the limitation has been met. 
Applicant argues that Meadows is silent to how the connection to the anchor is made. However, figure 5 shows the method of attaching each generic tether 31 using a choke hitch 35, and figure 2 shows that a multiple of tethers 31A-31F are used throughout the line. Therefore, it is inherent that each tether 31 is attached as shown in figure 5 and thus the first elongated tether 31A would be anchored to the anchor using second elongated tether 31E with a choke hitch (35) as shown in figure 5, and the limitation has been met. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
05/05/2022